AO 245B (CASDRev. 02118) Judgment in a Criminal Case for Revocations


                                     UNITED STATES DISTRICT C
                                            SOUTHERN DISTRICT OF CALlFOR
              UNITED STATES OF AMERICA                               JUDGMENT IN
                                                                     (For Revocation ofPr
                                                                     (F or Offenses Comm itWSlZ1Jll....OI..Atter..rs.w~LIleI:.J.....ll!!i!al.!J
                                v.
           MARIO AVILEZ VERDUZIO (1)
Charged as Mario A viles-Verducio                                       Case Number:          18CR7082-GPC

                                                                     MARY A FRANKLIN
                                                                     Defendant's Attorney
REGISTRATION NO.                 20261298
0­
THE DEFENDANT:
IZI   admitted guilt to violation of allegation(s) No.      1

      was found guilty in violation ofallegation(s) No.                                                   after denial of guilty.
                                                          --------------------------
Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                  Nature of Violation
            1                      Committed a federal, state, or local offense




    Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 ofthis judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notifY the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notifY the court and United States attorney of any
material change in the defendant's economic circumstances.




                                                                                                -a)
                                                                     November 2.2018
                                                                     Date of Imposition of Sentence
                                                                             ,» -J::::-~/
                                                                             <L--cA.
                                                                     HON. Gonzalo P. Curiel                '

                                                                     UNITED STATES DISTRICT JUDGE 





                                                                                                                            18CR7082-GPC 

AO 245B (CASD Rev. 08113) Judgment in a Criminal Case for Revocations

DEFENDANT:                    MARIO AVILEZ VERDUZIO (1)                                           Judgment - Page 2 of2
                              Charged as Mario Aviles-Verducio
CASE NUMBER:                  l8CR7082-GPC

                                                     IMPRISONMENT
 The defendant is hereby committed to the custody ofthe United States Bureau of Prisons to be imprisoned for a term of: 

 EIGHT (8) MONTHS (4 MONTHS TO RUN CONCURRENT AND 4 MONTHS TO RUN CONSEUCTIVE TO CASE 

 18CR1985-GPC) 





 o	       Sentence imposed pursuant to Title 8 USC Section 1326(b).
 rgj 	    The court makes the following recommendations to the Bureau of Prisons: 

          The Court recommends placement in the Western Region (Southern California of Taft). 





          The defendant is remanded to the custody of the United States Marshal.

          The defendant shall surrender to the United States Marshal for this district:
           o    at 	
                       ----------------- AM.                      on
                as notified by the United States Marshal.

          The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 o        Prisons:
           o    on or before
           o    as notified by the United States Marshal.
                as notified by the Probation or Pretrial Services Office.

                                                          RETURN

 I have executed this judgment as follows:

          Defendant delivered on 	                                          to
                                     -------------------------                   ------------------------------
 at 	
         ----------------------- ,              with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL 




                                         By 	                    DEPUTY UNITED STATES MARSHAL



                                                                                                     18CR7082-GPC
